Citation Nr: 1115725	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-35 846A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder (claimed as stress).

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from December 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a rating decision dated in September 2004, the RO granted service connection for hemorrhoids and assigned a noncompensable rating, effective December 2004.  The Veteran appealed the initial rating assigned.  An April 2006 RO rating decision denied claims of service connection for diabetes mellitus, hypertension, and stress.  In a July 2007 rating decision, the RO denied a claim of entitlement to TDIU.  

In July 2008, the Veteran testified before the undersigned Acting Veterans Law Judge at a travel Board hearing conducted at the RO in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.  

In December 2008, the Board remanded this matter for further evidentiary development.  It now returns for appellate review.  Having found that the dictates of the December 2008 rating decision have been satisfied, the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. The Veteran's hemorrhoids manifests in symptoms of anal itching, pain, swelling, and occasional bleeding.  

2. The preponderance of the evidence does not show that the Veteran's diabetes mellitus, type II is related to an in-service disease or injury.  

3.  The preponderance of the evidence does not show that the Veteran's hypertension is related to an in-service disease or injury.  

4.  The Veteran does not have an acquired psychiatric disability.  

5.  The Veteran is currently assigned a 30 percent disability evaluation for residuals of frostbite to his right foot; a 30 percent disability evaluation for residuals of frostbite to his left foot; and a noncompensable evaluation for hemorrhoids; his combined evaluation for compensation purposes is 60 percent.  

6.  The Veteran's service-connected disabilities have not been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

2.  The Veteran's diabetes mellitus, type II was not incurred in or related to service.  38 U.S.C.A. § 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The Veteran's hypertension was not incurred in or related to service.  38 U.S.C.A. § 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

4.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Predecisional letters dated in March 2005, December 2005, and February 2006 satisfied the second and third elements under the duty to notify provisions.  Letters dated in March 2006 and May 2008 thereafter satisfied the first element under the duty to notify provisions.  While these letters were not sent prior to initial adjudication, the Veteran has not been prejudiced as he was provided with the adequate notice, given time to submit additional evidence and argument, and the claim was readjudicated in numerous supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 378-79 (2006).  

With regard to the Veteran's initial ratings claim, he is challenging the initial evaluation assigned following the grant of service connection for his service-connected hemorrhoids.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claims have been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board notes that the recent holdings in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), does not apply to the present case, as this is an initial disability rating claim.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's VA treatment and private medical records have been associated with the claims file to the extent possible.  The Veteran's Social Security Administration records have also been associated with the claims file.  As such, VA's duty to assist the Veteran in obtaining relevant records has been satisfied.  

With respect to the Veteran's service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has been afforded a general VA examination.  This examination does not comment on the etiology of the Veteran's hypertension, diabetes mellitus, or acquired psychiatric disorders.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes examinations are not needed for these disorders.  In this regard, the Veteran contends that he has diabetes mellitus, hypertension, and an acquired psychiatric disorder as a result of service.  The Veteran's service treatment records are silent for any complaints or symptoms associated with these disorders during service and there is no competent medical evidence indicating an association between any current eye disorder and service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004)(finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms "); see also Watters v. Shinseki, 601 1274, 1278 see also (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, it was not necessary to obtain medical examinations or medical opinions in order to decide the claims in this case.  38 C.F.R. § 3.159(c) (4) (i).  

With respect to his initial rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded VA examinations in August 2005 and June 2009 to assess the severity of his hemorrhoids.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr at 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.

Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (4) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Rating

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  However, it finds that the disability has not significantly changed and that a uniform rating is appropriate.

The Veteran's service connected hemorrhoids are currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  DC 7336 establishes rating criteria for internal or external hemorrhoids.  A noncompensable rating is warranted for mild or moderate hemorrhoids; a 10 percent rating is warranted for large or thrombotic that are irreducible, with excessive redundant tissue evidencing frequent recurrences; and a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336.  

The Veteran was afforded a VA examination to assess his hemorrhoids in August 2005.  He complained of symptoms including anal itching, burning, and occasional pain as well as occasional small amounts of bright red blood following a bowel movement.  He denied a previous history of hemorrhoidal surgery and indicated that he was diagnosed with thrombosed hemorrhoid in April 1963.  He reported that his past treatment included topical hemorrhoidal preparations and sitz baths.  There was no history of loss or normal sphincter control.  There were no signs of fecal leakage, anemia, or fissures.  There was also no evidence of anal or rectal bleeding.  

An October 2005 treatment note indicated a history of hemorrhoids with painful defecation and no bleeding.  He was diagnosed with probable internal hemorrhoids.  A November 2005 treatment note indicates that the Veteran complained of burning and itching.  A separate November 2005 record indicates a history of hemorrhoids but no current bleeding with some mild pain and itching.  On examination, there was a small external hemorrhoid with no evidence of bleeding.  A February 2007 treatment note reflects the Veteran's complaints that his hemorrhoids had increased in size and were mildly painful.  There were no hemorrhoids visualized externally and the examiner was unable to do a rectal examination as the Veteran kept pushing the examiner away due to discomfort.  

The Veteran was afforded a general VA examination in June 2007.  He reported streaks of blood after each bowel movement.  He denied profuse bleeding during bowel movements.  He denied constipation problems or hospitalization for this problem.  He reported occasional pain of 8 out of 10 in the anal area.  There was no fecal incontinence.  The examiner indicated that the Veteran's functional limitations to work in a normal occupational environment were predominately from his nonservice-connected disabilities.  

A January 2008 treatment note indicates that the Veteran had small external hemorrhoids which were not thrombosed and were non-tender.  A February 2008 VA gastroenterology consultation indicates that the Veteran denied abdominal pain, constipation, diarrhea, dysphasia, hematemesis, melena, or weight loss.  He had not noticed blood in the stool or protrusion of his hemorrhoids and had never had a colonoscopy.  He was referred for a colonoscopy.  An April 2008 VA treatment note indicates that the Veteran underwent a colonoscopy which showed internal hemorrhoids, diverticuli, and rectal polyp status-post removal.  A May 2008 VA treatment note indicates that the Veteran's hemorrhoids were giving him a lot of problems and that a polyp had been removed during an undated colonoscopy.  

In July 2008, the Veteran testified that he had bleeding and pain.  He indicated that he wore a pad to keep his clothes clean.  He indicated flare-ups occurred about two to three times a week which include bleeding and prolapsed.  The Veteran also submitted numerous statements from himself indicating that his hemorrhoids cause him pain and bleeding.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  All of these statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  

The Veteran was afforded a June 2009 VA examination to assess the severity of his hemorrhoids.  He again complained of anal itching, pain, swelling, and perianal discharge.  He indicated using paper pads to prevent staining his underwear.  He noted bleeding twice weekly.  There was no history of anal infections, proctitis, or anal fistulas noted.  The examiner indicated that the Veteran was retired and able to attend to activities of daily living.  There were no signs of anemia, fissures, bleeding, or rectal prolapse.  His sphincter tone was normal.  He was diagnosed with probable internal hemorrhoids given the lack of obvious physical evidence. 

The Board concludes that the Veteran is not entitled to a compensable rating under DC 7336 because there is no evidence of large or thrombotic hemorrhoids which are irreducible with excessive redundant fissure evidence frequent recurrences.  Specifically, the November 2008 treatment note indicates that he had small external hemorrhoids which were not thrombosed.  Further, the June 2009 VA examiner provided a diagnosis of probable internal hemorrhoids and noted the lack of obvious physical evidence.  While the Veteran has asserted that he experiences occasional bleeding after a bowel movement, there is no indication of thrombotic hemorrhoids that are irreducible or that there is excessive redundant tissue.  As such, a compensable rating is not warranted. 38 C.F.R. § 4.114, DC 7336.  

The Board finds that no alternative diagnostic code would permit a compensable rating.  While the Veteran has indicated that he occasionally wears a pad to protect his clothing, the June 2009 examiner found no loss of sphincter control.  As such, DC 7332 is inapplicable.  There is no evidence of prolapse of the rectum and stricture of the rectum or anus.  As such, DCs 7333 and 7334 are inapplicable.  The Veteran has never been diagnosed with an anal fistula and as such DC 7335 is inapplicable.  

Moreover, the Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected hemorrhoids.  See Hart, 21 Vet. App. 505.  However, the Board finds that the Veteran's disability has not been more disabling at any time during this appeal.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A compensable rating is not warranted for the Veteran's hemorrhoids.

 The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The schedular evaluation for the Veteran's disabilities is adequate.  The Veteran disagrees with the rating primarily on the basis of that his symptoms are more severe than rated.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised a distinct and separate TDIU rating indicating that all of his service-connected disorders impacted his ability to perform his occupational duties.  As such, Rice has not been raised and the Board will evaluate his TIDU claim separately.    

III.  Service Connection

The Veteran asserts that he is entitled to service connection for diabetes mellitus, type II, hypertension, and an acquired psychiatric disorder.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

a.  Diabetes Mellitus, Type II

Post-service medical records indicate that the Veteran suffers from a current diagnosis of diabetes mellitus.  As such, the Board turns to the issues of service incurrence and nexus.  

The Veteran's service treatment records are silent for any diagnosis of diabetes mellitus. His August 1961 service entrance and May 1965 service discharge examinations show negative blood sugar laboratory findings.  

As provided above, post-service medical records indicate a diagnosis of diabetes mellitus.  Private treatment records dated in 1991 from Community Health Center indicate a diagnosis diabetes mellitus.  A May 1996 letter from a Dr. R.S. indicates that the Veteran was diagnosed with diabetes mellitus in 1992.  The Veteran indicated that his diabetes has been controlled but that he frequently had fasting blood sugars greater than 200.  A February 2005 VA treatment note indicates that the Veteran had diabetes mellitus.  A March 2005 treatment note provides that the Veteran had diabetes for 10 years.  A February 2008 VA treatment note indicates that the Veteran was suspected to have a small vessel diabetic disease.  

The Veteran testified during his December 2008 travel board hearing that he was first diagnosed with diabetes mellitus in the early 1980s and had been treated with oral medications and a restricted diet.  The Veteran indicated that his doctor had never mentioned that his diabetes mellitus was related to his service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App at 303; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson, 581 F.3d at 1313.  The Veteran is competent to testify about his symptoms relating to diabetes mellitus.  

But unlike conditions that are readily observable to a lay person, such as varicose veins described in Barr or dislocated shoulder in Jandreau, diabetes mellitus is not a condition capable of lay diagnosis.  The Board finds that diabetes mellitus may not be diagnosed by its unique and readily identifiable features.  The presence of this type of disorder is "medical in nature" and not capable of lay observation.  Davidson, 581 F.3d at 1313; Buchanan, 451 F.3d at 1331; Jandreau, 492 F.3d at 1372.  Because a lay person is not capable of opining as to matters requiring medical knowledge, the Veteran is not competent to provide a lay diagnosis or to proffer an opinion as to the diabetes mellitus.  

Further, the absence of documented complaints of diabetes mellitus until may years after service discharge weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In weighing the evidence, the Board acknowledges the Veteran's assertions of his past and current symptomatology.  However, the Board places greater probative value the medical evidence which does not show a diagnosis until many years after service discharge and is silent for any indication that his diabetes mellitus is related to service.  The Board finds that service connection must fail on a direct basis.   

Additionally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed, there is no competent medical evidence showing that the Veteran was diagnosed with diabetes mellitus within one year of separation from service.  The Veteran cannot benefit from the presumption.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied on direct or presumptive bases.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b. Hypertension

Post-service medical records reveal that the Veteran has a current diagnosis of hypertension and thus the Board must determine the issues of service incurrence and nexus.  

The Veteran's service treatment records are silent as to any complaints of or treatment for hypertension or any heart condition.  In August 1961, the Veteran was given an entrance examination where his blood pressure was 140/82 and his sitting heart rate was 72.  During a May 1965 separation examination, his resting heart rate was 72 and his blood pressure was 118/72.  It should be noted that hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).  At no time during service did the Veteran's blood pressure meet the requirements for hypertension.  

A 1991 private treatment note from Community Health Center provides that the Veteran had been diagnosed with hypertension.  A March 1994 private treatment note from Manor Health Center provides that the Veteran suffered from hypertension.  A May 1996 letter from Dr. R.S. a private physician noted that the Veteran had a history of hypertension which was controlled by medication.  However, the physician then assessed the Veteran with uncontrolled hypertension.  Private treatment notes from Community Health Center dated from November 2000 to December 2004 provide blood pressure readings as low as 120/78 in February 2002 to 159/87 in October 2004.  

A VA treatment note dated in February 2005 indicates that the Veteran's hypertension was poorly controlled.  The Veteran was afforded a VA general examination in June 2007 where he reported a diagnosis of hypertension since 1992 when he was placed on medication.  The examiner provided that the Veteran's blood pressure was under poor control.  No etiological opinion was proffered at that time.  

The Veteran testified during his December 2008 travel board hearing that he was first treated for hypertension in the 1980s at the VA medical center in Austin, Texas.  He provided that he was put on medication to try to control his hypertension at that time.  The Veteran testified that his doctor had never mentioned that his hypertension is related to service.  The Veteran testified that during service he would become dizzy.  He associated that symptom to high blood pressure.  The Veteran is competent to testify about his symptoms relating to high blood pressure both during and after service.  Jandreau, 492 F.3d at 1377.  He is, however, not competent to diagnose or proffer an opinion as to the etiology of his hypertension.  

Further, while the Veteran is competent to describe the symptoms of high blood pressure, the Veteran's testimony of his continued symptoms since service is contradicted by the findings in the May 1965 separation examination report and the accompanying medical history where the Veteran denied any problems.  Further, the medical histories taken from the Veteran during his various examinations and consultations, both VA and private, indicate that the Veteran reported his hypertension started in the early 1990s.  This evidence weighs against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Further, the absence of documented hypertension for many years after service discharge weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Moreover, the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage, 10 Vet. App. at 495-96.  

In weighing the evidence, the Board acknowledges the Veteran's assertions of his past and current symptomatology.  However, the Board places greater probative value the medical evidence which does not show a diagnosis until many years after service discharge and is silent for any indication that his hypertension is related to service.  The Board finds that service connection must fail on a direct basis.   

Additionally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed, there is no competent medical evidence showing that the Veteran was not diagnosed with hypertension within one year of separation from service.  The Veteran cannot benefit from the presumption.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied on direct or presumptive bases.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

c. Acquired Psychiatric Disorder

With respect to the Veteran's psychiatric claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131, see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  There is some question as to whether the Veteran suffers from an acquired psychiatric disorder.  

During his board hearing, the Veteran testified that he has not been treated for his claimed stress.  However, he indicated that his service brought on much stress.  He indicated receiving no counseling for his stress.  The Veteran is not competent to proffer a diagnosis for an acquired psychiatric disorder or provide an opinion as to its etiology.  Jandreau, 492 F.3d at 1377.  

The medical records are silent for any treatment or diagnosis of a psychiatric disorder.  A February 2006 VA treatment note provides that the Veteran had been intermittently depressed for many years but had never seen a psychiatrist or taken medication.  At that time, he declined a mental health clinic evaluation or pharmacological treatment.  The July 2007 general VA examination report reflects a finding normal psychiatric behavior.  

In light of the foregoing, the Board finds as a matter of fact that the Veteran does not have a discrete, clinically ascertainable, acquired psychiatric disability.  Without sufficient proof of the existence of a claimed condition, service connection may not be granted.  See Degmetich, 104 F.3d at 1328; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board concludes that service connection is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  


IV.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is service-connected and currently assigned a 30 percent disability evaluation for residuals of frostbite to his right foot, a 30 percent disability evaluation for residuals of frostbite to his left foot; and a noncompensable evaluation for his hemorrhoids.  His combined evaluation is 60 percent.  38 C.F.R. § 4.25.  38 C.F.R. § 4.16(a) provides that for the purpose of one 60 percent disability, disabilities of one or both lower extremities, or disabilities resulting from common etiology will be considered as one disability.  As such, the Veteran meets the schedular criteria set forth in that section for consideration of a TDIU.

However, the Board has concluded that a TDIU is not for application.  In that regard the Board observes that the Veteran's main areas of difficulty appear to lie with both service-connected and non-service connected disabilities.  The Veteran has brought a series of claims of service connection for diabetes mellitus, hypertension, and stress.  As discussed, these claims have been denied in the above decision.  Nevertheless, the Veteran is service connected for hemorrhoids and bilateral foot disorders.  In his July 2007 notice of disagreement, the Veteran argued that his foot disabilities and hemorrhoids have affected his ability to work.  In a January 2008 statement, the Veteran indicated that his foot disabilities caused him to fall in 1992 and injure his back rendering him unable to work.  

The Veteran's past employment and education history show some impact of his service-connected disabilities on his employability and as a result he was assessed with separate 30 percent ratings for his foot disabilities.  He is not so disabled, however, to merit a grant of a TDIU.  His VA Form 21-8940 indicates that he was employed as a bus driver from 1985 to 1990 for Capital Metro.  His VA Form 21-4192 provides that the Veteran was employed as a bus operator from 1985 to 1992.  

During his June 2007 general VA examination, the Veteran reported that he last worked in 1990 when he started to receive SSA disability income.  He indicated that he stopped working because of low back pain, foot pain, his diabetes mellitus, and blood pressure problems.  The examiner indicated that the Veteran's functional limitations to work in a normal occupational environment were predominately from his nonservice-connected disabilities to include diabetes mellitus, peripheral neuropathy, hypertension, glaucoma symptoms, right ankle pain secondary to past metal fixation for fractures, and low back problems .  

Nevertheless, the Veteran testified during his Board hearing that it was the numbness he experienced in his feet which caused him to fall in 1990 and injure his back.  It was this back injury which ultimately led to his inability to maintain his employment as a bus driver.  However, the Veteran's back disability is not service connected and he has not raised a claim or asserted an intent to raise a claim of secondary service connection for his low back pain.  

Additionally, the SSA records associated with the claims file indicate that the Veteran receives disability benefits primarily for arthritis and secondarily for hypertension/obesity.  The SSA determination report provides that the Veteran's residuals of frostbite to his bilateral feet or hemorrhoids are not the primary or secondary diagnoses for which the Veteran was granted SSA benefits.  

While the Board acknowledges that the Veteran's hemorrhoids and bilateral feet disabilities may have some negative impact on his ability to work, there is no indication that employment is beyond his capacity.  To the extent that other non-service-connected disabilities prevent him from working, they are beyond the scope of this claim.

The objective evidence as to the severity of the Veteran's service-connected conditions does not show that the conditions would prevent him from being employed.  In this case, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone make him unemployable. The only medical evidence of record shows that his service-connected conditions are not of such severity as to preclude gainful employment. In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no evidence of unusual or exceptional circumstances to warrant a total disability rating based solely on the Veteran's service-connected disorders.

Accordingly, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  

The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an initial compensable disability rating for hemorrhoids is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to a TDIU is denied.  



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


